Citation Nr: 9924007	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A February 1999 letter from the RO to the veteran reflects 
that the veteran wished to withdraw his appeal.  The RO 
requested that the veteran submit a written statement to that 
effect to discontinue the appeal.  A May 1999 interoffice 
memorandum reflects that the RO was unable to contact the 
veteran.  Subsequently, the veterans service organization 
submitted a VA Form 646 expressing supplemental argument in 
favor of the claim on appeal.  Accordingly, the claim is 
properly before the Board.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. The cervical spine disability is manifest by residual 
subjective left arm and leg weakness, objective evidence 
of suggestive mild proximal weakness in the left leg when 
arising from the floor, mild decrease in motor movements 
in the hand, and hyperreflexia.  

3. The May 1998 VA opinion reflects good surgical result with 
near resolution of most of his weakness and cerebellar 
findings.  The mild residual deficits are not affecting 
his ability to work as a driver.  

4. The veteran's disability is not productive of total 
disability and is not sufficient to render the average 
person unable to follow a substantially gainful 
occupation.  

5. The veteran's disability does not preclude him from 
engaging in substantially gainful employment, consistent 
with his age, education, and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total rating for non-
service connected pension purposes, to include extra-
schedular consideration under the provision of 38 C.F.R. § 
3.321(b)(2) are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15. 

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities.  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  However, a veteran who suffers the permanent loss 
of one or more limbs, or the sight in both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes on a de facto basis.  38 C.F.R. § 4.15.  Permanent 
and total disability evaluations for pension purposes may 
also be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

In denying entitlement to non-service connected pension 
benefits in a rating decision entered in January 1997, the RO 
assigned the veteran a 20 percent rating, under Diagnostic 
Codes 5293-5015, for resection of cervical (C)-1 neurofibroma 
with brain stem and spinal cord decompression.  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.

Turning to the case at hand, the veteran, essentially, 
contends that he is unable to work because of his disability.  
The Board acknowledges that the veteran reported he had 
surgery on his neck and cervical spine in September 1996 
during the pendency of this appeal.  In association with his 
claim, the veteran was accorded VA examinations in May 1998 
which incorporated VA inpatient and outpatient treatment 
records, as well as the veteran's statements.  In relevant 
part, the general medical examination reflects that in 
199[5], the veteran started experiencing neck pain and 
weakness in all four extremities, especially in the legs.  He 
had several falls.  He went to a VA medical center where he 
underwent decompression of the cervical spine in August 
199[5].  In January 1996, the veteran underwent surgery for 
craniocervical instability, status post craniocervical 
fusion, and status post placement.  He receives follow up 
care at the clinic.  The veteran reported that the left side 
of his body had a hot feeling.  He had no weakness of any 
extremity and was right hand dominant.  The diagnoses 
included status post craniocervical fusion due to a growth on 
the cervical spine and obesity.  The report also reflects 
that the veteran has an eleventh grade education and a GED.  
His main occupation was that of a laborer.  During the past 
five months, he has been working as a shuttle bus driver at 
the airport.  He is working full time.  

In pertinent part, the VA spine examination dated in May 1998 
reflects that although he had improvement of his symptoms 
following the surgical procedures, he complains of persistent 
left arm and leg heaviness.  He also has difficulties arising 
from the floor.  There has been no new symptoms or 
progression of weakness or incoordination.  In 1997, the 
veteran drove school bus.  He currently drives a shuttle bus 
at the airport.  His work up for more generalized 
neurofibromatosis was negative.  Upon physical examination, 
there was normal motor tone with no pronator drift with a 
grade 5/5 strength throughout including the left arm and leg.  
There was normal pinprick and vibration in all four 
extremities.  There was normal finger to nose with no 
dysmetria.  Rapid alternating movements were normal on the 
right and slower on the left.  The gait was normal including 
toe, heel, and tandem gait with a negative Romberg.  When 
arising from a kneeling position on the ground, he had a 
weakly positive Gower sign on the left.  The ankle jerks were 
3+ bilaterally.  The plantar reflexes were equivocal 
bilaterally.  Hoffmann's was present on the left and absent 
on the right.  The impression was status post resection of 
the right C-1 neurofibroma with brain stem and spinal cord 
decompression and status postcranial cervical fusion.  The 
examiner commented that (1) the veteran's claims file was 
available for review; (2) that the veteran has had good 
surgical result with near resolution of most of his weakness 
and cerebellar findings; (3) that there was residual 
subjective left arm and leg weakness and objective evidence 
suggestive of mild proximal weakness in the left leg when 
arising from the floor as well as mild decrease in fine motor 
movements in the hand; and (4) that the veteran has evidence 
of hyperreflexia on the left greater than the right.  The 
examiner concluded that these findings reflect residual right 
greater than the left foraminal tract involvement from his 
previous spinal cord and brain stem compression.  His mild 
residual deficits are not affecting his ability to work as a 
driver.  

Section 4.71a provides that Diagnostic Code 5015 (benign new 
growths of bones) will be rated on limitation of motion of 
the affected parts, as arthritis, degenerative under 
Diagnostic Code 5003.  Diagnostic Code 5003, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Diagnostic Code 5293 
(intervertebral disc syndrome) will be rated based on 
symptomatology.  Severe recurring attacks with intermittent 
relief warrant a 40 percent disability rating.  The current 
twenty percent disability rating is warranted for moderate 
recurring attacks.  Mild symptoms warrant a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5293-5015.  

Considering the above criteria and the findings on the 1998 
VA examinations, the Board concludes that the current 20 
percent rating is for application for the veteran's status 
post resection of the right cervical 1 neurofibroma with 
brain stem and spinal cord decompression and status post 
cranial cervical fusion.  38 C.F.R. § 4.114, Diagnostic Codes 
5293-5015.  

In the analysis set forth above, the Board has determined 
that the ratings currently assigned the veteran's non-service 
connected disability is proper.  In making this 
determination, the Board has afforded the veteran every 
possible reasonable benefit of the doubt, as it is required 
to do.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102, 4.3.  
Assuming, without conceding, that the veteran's non-service 
connected disability is permanent in accordance with 38 
C.F.R. § 4.17, the veteran's disability is objectively 
determined not to be representative of a total, 100 percent 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  As 
of the most recent VA examination, the veteran was working 
full time.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. §§ 
4.16(a) and 4.17.  As noted, section 4.16(a) requires that 
the veteran's one disability is rated at 60 percent or more 
and that the disability prevents the veteran from securing or 
following a substantially gainful occupation.  The veteran 
has only one disability that is ratable at 20 percent and he 
is currently employed full time.  There is no indication from 
the record that the disability has prevented him from 
securing or following a substantially gainful occupation.  As 
such, he has not met the threshold requirement of Section 
4.16(a).  Since his disability has not been rated as at least 
60 percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.  

The Board has considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran is 52 years old with an eleventh grade education 
and a GED, and that he has worked in the past as a school bus 
driver and currently drives a shuttle at the airport.  

In February 1997, the veteran maintained that he was unable 
to work and that he was totally and permanently disabled due 
to his disability.  The Board observes that this declaration 
was made subsequent to the September 1996 neck and cervical 
spine surgery.  Notwithstanding that, the claims file is 
devoid of clinical evidence demonstrating limitation of 
function to the extent that the veteran would be rendered 
unable to become employed.  For example, there is no 
indication that the veteran's disability has resulted in any 
loss of motion.  More importantly, the Board emphasizes that 
the veteran's disability rating found the veteran to be only 
20 percent disabled.  In addition, the record does not 
include evidence of rejection or dismissal from employment as 
a result of his disability.  The Board notes that there is no 
indication in the record that he is precluded from engaging 
in all types of employment.  The sole fact that a claimant 
may be unemployed or have trouble finding employment is not 
sufficient for a showing of unemployability.  The question is 
whether the veteran is capable of performing the physical or 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  As a result, based on the veteran's 
employment and disability picture, the evidence of record 
does not show that the veteran is unable to obtain 
substantially gainful employment.  Accordingly, entitlement 
to a permanent and total disability rating for pension 
purposes, to include extra-schedular consideration under the 
provision of 38 C.F.R. § 3.321(b)(2), is denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt provision is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board recognizes 
that the veteran's claim was disposed of applying an approach 
different than that used by the RO.  The Board emphasizes 
that the claim received a more thorough analysis of the 
relevant law to the facts.  The Board is of the opinion that 
the veteran was not be prejudiced by its decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include extra-schedular 
consideration under the provision of 38 C.F.R. § 3.321(b)(2) 
is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

